Mr. Justice Sheuaed,
dissenting:
I concur in the conclusion that the testimony of the plaintiff was properly admitted as limited, and that the judgment should be reversed for the reasons given in the opinion of the court. But I can not agree that the record shows evidence of an agreement or understanding between the plaintiff and her deceased father sufficient to warrant the submission of the issue to the jury.
In my judgment, therefore, the court should have given the instruction prayed for by the defendant, directing the jury to find for the defendant upon the whole case.